BREAUX, C. J.
The plaintiffs in the suit, originally respondents, here move to dismiss the application for a writ of review on the ground that it was not timely filed and that it cannot be entertained.
This court has said that under article 101 of the Constitution applications must be filed in the clerk’s office of the Supreme Court not later than 30 days after the final decision of the Court of Appeal has been noted on the minutes, or after refusal of application for a rehearing. Rimmer v. Jones Bros., 117 La. 910, 42 South. 421; Landry v. Ramos, 124 La. 599, 50 South. 593; section 2, Act 191, of 1898.
Considering the dates of filing from any point of view, over 30 days had elapsed from the day the rehearing, was refused, to wit, the 11th day of February, 1910, to the date the application was filed in this court, to wit, the 15th day of March, 1910.
Notice of defendant’s intention 'to apply for the issuance of a writ of certiorari was accepted on the 14th of February.
The decision was rendered by consent, we infer, after the court at the session at which the ease was argued had adjourned. We *245note that one of our Brothers of the Court of Appeal, at the time that the refused rehearing was filed, directed the clerk of court to notify the attorneys in interest of the ■court’s refusal to grant a rehearing.
The time required to give this notice to attorneys in interest cannot be considered in calculating the delay within which the application must be filed.
We cannot do otherwise than dismiss the application. The terms of the law are imperative.
The time that elapsed having been called to our attention, it only remains for us to dismiss the application.
Eor reasons stated, the application of Albert Trahan, assessor, et al., for a writ of certiorari or review, is dismissed at applicants’ costs.